AO 245B (Rev. 09/ 19)       Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                            Sheet l



                                               UNITED STATES DISTRICT COURT
                                                              Southern District of New York
                                                                                   )
               UNITED STATES OF AMERICA                                            )       JUDGMENT IN A CRIMINAL CASE
                                       v.                                          )
                                Steven Arena                                       )
                                                                                           Case Number: 18 CR 14
                                                                                   )
                                                                                   )       USM Number: 22043-053
                                                                                   )
                                                                                   )         Salvatore E. Strazzullo, lkiesha Taquet Al-Shabazz
                                                                                   )       Defendant's Attorney
THE DEFENDANT:
!tr pleaded guilty to count(s)              1 of Superseding Information S2 18 CR 14
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                        Nature of Offense                                                            Offense Ended
18 U.S.C. 1951(a)                      Hobbs Act Extortion                                                          1/10/2018              1




       The defendant is sentenced as provided in pages 2 through                  _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      any remaining                                Dis        li1 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                  11/15/2019
     c:;i,c    SP '     v
    DO<T I\! U ~T
     EL i-: CT RON IC.-\ LLY FILED
     DOC #·                        -+-')-_,_._~-
                                                                                                       Honorable Victor Marrero, U.S.D.J
                                                                                  Name and Title of Judge


                                                                                                                  11/15/2019
                                                                                  Date
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page     2   of   7
 DEFENDANT: Steven Arena
 CASE NUMBER: 18 CR 14

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  366 days




      ~ The court makes the following recommendations to the Bureau of Prisons:
        That the defendant be designated to the Federal Medical Center Devens. Defendant to self-surrender to facility
        designated by BOP by 12 p.m. on 12/6/2019. If no facility has been designated by that date, defendant to
        self-surrender to the United States Marshal for this district by 12 p.m. on 12/6/2019.



      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                    D a.m.     D p.m.        on

           D as notified by the United States Marshal.

      ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           @ before 2 p.m. on          12/6/2019
           D as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL



                                                                           By   -------=-====-==--=c--==-,....,...-=-c-c-------
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3     of        7
DEFENDANT: Steven Arena
CASE NUMBER: 18 CR 14
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ill The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    fi1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                                4 _ _ or _ __ 7_ __
                                                                                              Judgment-Page _ _ _
DEFENDANT: Steven Arena
CASE NUMBER: 18 CR 14

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                                                                               - -- - - - - - - - - -
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 30 - Supervised Release
                                                                                              Judgment-Page   _ 5= --   of   7
DEFENDANT: Steven Arena
CASE NUMBER: 18 CR 14

                                         SPECIAL CONDITIONS OF SUPERVISION
 You must provide the probation officer with access to any requested financial information.

 You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless
 you are in compliance with the installment payment schedule.

 You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
 data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
 needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
 a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition . Any search shall be conducted at a reasonable time and in a reasonable manner.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment - Page _ _6__   of      7
 DEFENDANT: Steven Arena
 CASE NUMBER: 18 CR 14
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution               Fine                   AVAA Assessment*          JVT A Assessment**
 TOTALS            $    100.00               $                        $                       $                         $



 D The determination ofrestitution is deferred until            - ----
                                                                             . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18U.S.C. § 3664{1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***               Restitution Ordered      Priority or Percentage




 TOTALS                                               0.00-
                                       $ - - - - -- - --                          $                      0.00
                                                                                      - - - - - -- - - -

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the               D fine     D restitution.
       D the interest requirement for the            D     fine    D restitution is modified as follows:

 * Amy, Vicky, :ind Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                115-299.
 ** Justice for victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount or losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page   7     of
 DEFENDANT: Steven Arena
 CASE NUMBER: 18 CR 14

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ~                           100.00 - - - due immediately, balance due
             Lump sum payment of$ ---'-=-=-=--

             D     not later than                                  , or
             D     in accordance with     D C,           D D,   D E, or      D F below; or
 B      D    Payment to begin immediately (may be combined with            D C,      0 D, or      O F below); or

 C      O Payment in equal           _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D      O Payment in equal           _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                             (e.g., months or years), to commence _ _ __ _ (e.g. , 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E      •    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      •    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                               Joint and Several                Corresponding Payee,
        (including defendant number)                        Total Amount                    Amount                          if appropriate




 0      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

 i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
        $276,500, payments to commence not more than 15 days following release from prison


 Payments shall be a.J?plied in the following order: (l) assessment, (2) restitution princpal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (oJ fme interest, (7) community restitution, (8) JVTA assessment, (9J penalties, and (10) costs, mcluding cost of
 prosecut10n and court costs.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           X


UNITED STATES OF AMERICA
                                                                 PRELIMINARY ORDER OF
                - v.    -                                        FORFEITURE/
                                                                 MONEY JUDGMENT
STEVEN ARENA,
                                                                 S2 18 Cr. 14    (VM)
                                  Defendant.

                                                           X


                WHEREAS,          on or about May 31,               2019,   STEVEN ARENA        (the

"defendant"), was charged in a one-count Information, S2 18 Cr. 14

(VM)    (the "Information"), with Hobbs Act extortion,                                in violation

of Title 18,           United States Code,                 Sections 1951 (a)         and 2    (Count

One);

                WHEREAS,               the    Information          included      a      forfeiture

allegation       as     to        Count      One,   seeking       forfeiture     to    the   United

States,     pursuant              to     Title      18,    United       States   Code,       Section

981 (a) (1) (C) and Title 28, United States Code, Section 2461 (c), of

any and all property,                    real and personal,             that constitutes or is

derived from proceeds traceable to the commission of the offense

charged in Count One of the Information, including but not limited

to a sum of money in United States currency representing the amount

of proceeds traceable to the commission of the offense charged in

Count     One    of         the     Information           that    the    defendant      personally

obtained;
               WHEREAS,      on or about May 31,                   2019,       the defendant pled

guilty    to    Count       One,       pursuant        to     a    plea    agreement            with   the

Government,         wherein        the      defendant             admitted          the    forfeiture

allegation with respect to Count One of the Information and agreed

to forfeiture to the United States;

               WHEREAS, the Government asserts, pursuant to Title 18,

United States Code, Section 981 (a) (1) (C)                         that $276,500 in United

States    currency          represents       proceeds             traceable        to     the    offense

charged    in       Count    One       of   the        Information         that      the     defendant

personally obtained;

               WHEREAS,      the Government seeks a money judgment in the

amount of $276,500               in United States currency,                        representing the

amount    of proceeds            traceable        to    the       commission of the              offense

charged    in       Count    One       of   the        Information         that      the     defendant

personally obtained; and

                WHEREAS,         the    Court     finds       that,       as   a    result       of acts

and/or omissions of the defendant,                          the proceeds traceable to the

offense charged in Count One of the Information that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.     As a result of the offense charged in Count One of

the   Information,          to    which     the        defendant      pled         guilty,       a   money
judgment in the amount of $276,500 in United States currency (the

"Money Judgment"),         representing the amount of proceeds traceable

to the offense charged in Count One of the Information that the

defendant      personally       obtained,          shall    be    entered    against     the

defendant.

              2.     Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal       Procedure,        this        Consent           Preliminary    Order       of

Forfeiture/Money Judgment             is     final      as to the defendant,          STEVEN

ARENA, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

              3.     All   payments        on    the     outstanding     money   judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail            to    the      United     States Attorney's     Office,

Southern      District     of    New       York,       Attn:     Money   Laundering      and

Transnational Criminal Enterprises Unit,                       One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United     States         shall    have    clear   title   to     such

forfeited property.
             5.     Pursuant to Title 21,           United States Code,             Section

853 (p),   the    United States        is   authorized to         seek    forfeiture        of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

             6.     Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

Criminal     Procedure,       the     United      States    Attorney's           Office     is

authorized to conduct any discovery needed to identify, locate or

dispose      of     forfeitable         property,          including        depositions,

interrogatories,          requests    for   production       of    documents       and     the

issuance of subpoenas.

             7.     The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture/Money Judgment, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.

             8.     The     Clerk     of    the    Court     shall        forward        three

certified copies          of this     Preliminary Order           of    Forfeiture/Money

Judgment to Assistant United States Attorney Alexander J. Wilson,

Co-Chief     of   the     Money      Laundering     and     Transnational          Criminal

Enterprises       Unit,     United     States     Attorney's           Office,     One     St.

Andrew's Plaza, New York, New York 10007.




                                                             /J   ~ w 'c)df?/ir
                                                               DATE
UNITED STATES DISTRICT JUDGE
